 

Exhibit 10.1

 

Execution Version

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of August 15,
2014, by and between Sequential Brands Group, Inc., a Delaware corporation (the
“Company”), and Carlyle Equity Opportunity GP, L.P. (the “Representative”), a
Delaware limited partnership, on behalf of, and for the benefit of, the former
stockholders and optionholders and each of their permitted transferees (the
“Stockholders”) of Galaxy Brand Holdings, Inc. (“Galaxy”).

 

RECITALS

 

WHEREAS, the Company, Galaxy, the Representative and certain other parties have
entered into that certain Agreement and Plan of Merger, dated as of June 24,
2014 (the “Merger Agreement”), pursuant to which the Stockholders received,
among other consideration, Parent Shares and the Warrants (each as defined in
the Merger Agreement); and

 

WHEREAS, in connection with the execution and delivery of the Merger Agreement
and the consummation of the transactions contemplated thereby, the Company has
agreed to grant the Stockholders certain registration rights as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:

 

AGREEMENT

 

ARTICLE I

DEFINITIONS

 

Section 1.1           Certain Definitions. As used in this Agreement,
capitalized terms not otherwise defined herein shall have the meanings ascribed
to them below:

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in The City of New
York.

 

“Common Stock” means the common stock, par value $.001 per share, of the
Company, and any equity securities issued or issuable in exchange for or with
respect to the Common Stock by way of a stock dividend, stock split or
combination of shares or in connection with a reclassification,
recapitalization, merger, consolidation or other reorganization or otherwise.

 

“Common Stock Equivalent” means all options, warrants (including the Warrants)
and other securities convertible into, or exchangeable or exercisable for (at
any time or upon the occurrence of any event or contingency and without regard
to any vesting or other conditions to which such securities may be subject)
Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

 

 

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holder” or “Holders” means the Stockholders and any Person who shall acquire
and hold Registrable Securities in accordance with the terms of this Agreement.

 

“Issuer Free Writing Prospectus” means an issuer free writing prospectus, as
defined in Rule 433 under the Securities Act, relating to an offer of
Registrable Securities.

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity or any governmental or regulatory body or other
agency or authority or political subdivision thereof, including any successor,
by merger or otherwise, of any of the foregoing.

 

“Registrable Securities” means (i) the shares of Common Stock issued by the
Company as consideration pursuant to the Merger Agreement, (ii) the Warrants and
(iii) the shares of Common Stock issuable from time to time upon the exercise of
the Warrants. Any particular Registrable Securities shall cease to be
Registrable Securities (A) when a registration statement with respect to the
sale of such securities shall have been declared effective under the Securities
Act and such securities shall have been disposed of in accordance with such
registration statement, (B) during the period that such securities shall be
eligible to be resold to the public without any volume or manner of sale
restrictions pursuant to Rule 144 (or any successor provision) under the
Securities Act or (C) when such securities shall cease to be outstanding.

 

“Registration Expenses” means all fees and expenses incurred in connection with
the Company’s performance of or compliance with the provisions of Article II,
including: (i) all registration, listing, qualification and filing fees
(including FINRA filing fees); (ii) fees and expenses of compliance with state
securities or “blue sky” laws (including counsel fees in connection with the
preparation of a blue sky and legal investment survey and FINRA filings);
(iii) printing and copying expenses; (iv) messenger and delivery expenses;
(v) expenses incurred in connection with any road show; (vi) fees and
disbursements of counsel for the Company; (vii) with respect to each
registration, the fees and disbursements of one counsel for the selling
Holder(s) selected by the Representative, in the case of a registration pursuant
to Section 2.1, and selected by the underwriter, in the case of a registration
pursuant to Section 2.2; (viii) fees and disbursements of independent public
accountants, including the expenses of any audit or “cold comfort” letter, and
fees and expenses of other persons, including special experts, retained by the
Company; (ix) underwriter fees, excluding discounts and commissions, and any
other expenses which are customarily borne by the issuer or seller of securities
in a public equity offering; and (x) all internal expenses of the Company
(including all salaries and expenses of officers and employees performing legal
or accounting duties).

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

2

 

 

“Warrants” means those certain warrants, issued in connection with the Merger
Agreement, to acquire up to, in the aggregate, 3,000,000 shares of Common Stock,
upon certain terms and subject to the conditions set forth thereon.

 

ARTICLE II

REGISTRATION RIGHTS

 

Section 2.1           Demand Registrations.

 

(a)          (i)          Subject to Section 2.1(c), at any time or from time to
time after the first date on which the Warrants have been exercised, the
Representative, on behalf of the Holders, or a group of Holders owning at least
50% of the remaining Registrable Securities, shall have the right to require the
Company to file a registration statement under the Securities Act covering such
aggregate number of Registrable Securities that have an aggregate anticipated
offering price of at least $10,000,000 (based on the market price of the Common
Stock as of the date of the Demand Registration Request), by delivering a
written request therefor to the Company specifying the number of Registrable
Securities to be included in such registration by such Holders and the intended
method of distribution thereof. Any such request by the Representative pursuant
to this Section 2.1(a)(i) is referred to as a “Demand Registration Request,” the
registration so requested is referred to as a “Demand Registration.” As promptly
as practicable, but no later than 10 days after receipt of a Demand Registration
Request, the Company shall give written notice (a “Demand Exercise Notice”) of
such Demand Registration Request to the Representative, and the Company shall
distribute such Demand Exercise Notice to all Holders of record of Registrable
Securities.

 

(ii)         The Company, subject to Sections 2.3 and 2.6, shall include in a
Demand Registration the Registrable Securities of any Holder of Registrable
Securities that shall have made a written request to the Company within the time
limits specified below for inclusion in such registration (the “Participating
Holders”). Any such request from the Holders must be delivered to the Company
within 10 Business Days after the receipt of the Demand Exercise Notice and must
specify the maximum number of Registrable Securities intended to be disposed of
by such Holders.

 

(iii)        The Company, as expeditiously as possible but subject to
Section 2.1(c), shall use its reasonable best efforts to effect such
registration under the Securities Act of the Registrable Securities that the
Company has been so requested to register for distribution in accordance with
such intended method of distribution.

 

(b)          Registrations under this Section 2.1 shall be on such appropriate
registration form of the SEC for the disposition of such Registrable Securities
in accordance with the intended method of disposition thereof, which form shall
be selected by the Company and shall be reasonably acceptable to the
Representative.

 

(c)          The Demand Registration rights granted in Section 2.1(a) to the
Holders are subject to the following limitations:

 

3

 

 

(i)         the Company shall not be required to cause a registration pursuant
to Section 2.1(a) to be filed within 45 days or to be declared effective within
a period of 90 days after the effective date of any other registration statement
of the Company filed pursuant to the Securities Act for which piggyback rights
were available pursuant to Section 2.2 and for which a majority of the Piggyback
Shares requested to be included in such registration have been included;

 

(ii)        if, in the opinion of counsel to the Company, any registration of
Registrable Securities would require disclosure of information not otherwise
then required by law to be publicly disclosed and, in the good faith judgment of
the board of directors of the Company, such disclosure is reasonably likely to
adversely affect any material financing, acquisition, corporate reorganization
or merger or other material transaction or event involving the Company or
otherwise have a material adverse effect on the Company (a “Valid Business
Reason”), the Company may postpone or withdraw a filing of a registration
statement relating to a Demand Registration Request until such Valid Business
Reason no longer exists, but in no event shall the Company avail itself of such
right for more than (A) 45 days after receipt of a Demand Registration Request
or (B) 90 days, in the aggregate, in any period of 365 consecutive days (such
period of postponement or withdrawal under this clause (ii), the “Postponement
Period”); and the Company shall give written notice of its determination to
postpone or withdraw a registration statement and of the fact that the Valid
Business Reason for such postponement or withdrawal no longer exists, in each
case, promptly after the occurrence thereof; and

 

(iii)       the Company shall not be obligated to effect more than three Demand
Registrations under Section 2.1(a) for the Holders.

 

If the Company shall give any notice of postponement or withdrawal of any
registration statement pursuant to clause (ii) above, the Company shall not
register any equity security of the Company during the period of postponement or
withdrawal. Each Holder of Registrable Securities agrees that, upon receipt of
any written notice from the Company that the Company has determined to withdraw
any registration statement pursuant to clause (ii) above, such Holder will
discontinue its disposition of Registrable Securities pursuant to such
registration statement. If the Company shall have withdrawn or prematurely
terminated a registration statement filed under Section 2.1(a)(i), the Company
shall not be considered to have effected an effective registration for the
purposes of this Agreement until the Company shall have filed a new registration
statement covering the Registrable Securities covered by the withdrawn
registration statement and such registration statement shall have been declared
effective and shall not have been withdrawn. If the Company shall give any
notice of withdrawal or postponement of a registration statement, at such time
as the Valid Business Reason that caused such withdrawal or postponement no
longer exists (but in no event more than 45 days after the date of the
postponement or withdrawal), the Company shall use its reasonable best efforts
to effect the registration under the Securities Act of the Registrable
Securities covered by the withdrawn or postponed registration statement in
accordance with this Section 2.1.

 

(d)          The Company, subject to Sections 2.3 and 2.6, may elect to include
in any registration statement and offering made pursuant to Section 2.1(a)(i),
(i) authorized but unissued shares of Common Stock or shares of Common Stock
held by the Company as treasury shares and (ii) any other shares of Common Stock
that are requested to be included in such registration pursuant to the exercise
of piggyback rights granted by the Company that are not inconsistent with or
(except to the extent approved by the board of directors of the Company, which
approval includes the affirmative vote of the nominee of Carlyle Galaxy
Holdings, L.P.) superior to the rights granted in, or otherwise conflict with
the terms of, this Agreement (“Additional Piggyback Rights”); provided, however,
that such inclusion shall be permitted only to the extent that it is pursuant to
and subject to the terms of the underwriting agreement or arrangements, if any,
entered into by the Participating Holders and does not materially impact the
ability of the Participating Holders to sell thereunder.

 

4

 

 

(e)          A Holder may withdraw its Registrable Securities from a Demand
Registration at any time. If all such Holders do so, the Company shall cease all
efforts to secure registration and such registration nonetheless shall be deemed
a Demand Registration for purposes of this Section 2.1 unless (i) the withdrawal
is made following withdrawal or postponement of such registration by the Company
pursuant to a Valid Business Reason as contemplated by Section 2.1(c), (ii) the
withdrawal is based on the reasonable determination of the Holders who requested
such registration that there has been, since the date of the Demand Registration
Request, a material adverse change in the business or prospects of the Company
or (iii) the Holders who requested such registration shall have paid or
reimbursed the Company for all of the reasonable out-of-pocket fees and expenses
incurred by the Company in connection with the withdrawn registration.

 

(f)          A Demand Registration shall not be deemed to have been effected and
shall not count as such (i) unless a registration statement with respect thereto
has become effective and has remained effective for a period of at least 180
days or such shorter period during which all Registrable Securities covered by
such Registration Statement have been sold or withdrawn, or, if such
Registration Statement relates to an underwritten offering, such longer period
as, in the opinion of counsel for the underwriter(s), is required by law for
delivery of a prospectus in connection with the sale of Registrable Securities
by an underwriter or dealer, (ii) if, after the registration statement with
respect thereto has become effective, it becomes subject to any stop order,
injunction or other order or requirement of the SEC or other governmental agency
or court for any reason, (iii) if it is withdrawn by the Company pursuant to a
Valid Business Reason as contemplated by Section 2.1(c) or (iv) if the
conditions to closing specified in the purchase agreement or underwriting
agreement entered into in connection with such Demand Registration are not
satisfied, other than solely by reason of some act or omission of the
Participating Holders.

 

(g)          In connection with any Demand Registration, the Company may
designate the lead managing underwriter in connection with such registration and
each other managing underwriter for such registration, provided, that, in each
case, each such underwriter is reasonably satisfactory to the Representative.

 

5

 

 

Section 2.2           Piggyback Registrations.

 

(a)          If, at any time, the Company proposes or is required to register
any of its equity securities under the Securities Act (other than pursuant to
(i) registrations on Form S-8 or any similar form(s) solely for registration of
securities in connection with an employee benefit plan or dividend reinvestment
plan, (ii) registrations on Form S-4 or any similar form(s) solely for
registration of securities in connection with any business combination
transaction, or (iii) a Demand Registration under Section 2.1) on a registration
statement on Form S-1 or Form S-3 or an equivalent general registration form
then in effect, whether or not for its own account, the Company shall give
prompt written notice of its intention to do so to the Representative and each
Holder. Upon the written request of any Holder, made within 10 Business Days
following the receipt of any such written notice (which request shall specify
the maximum number of Registrable Securities intended to be disposed of by such
Holder and the intended method of distribution thereof), the Company, subject to
Sections 2.2(b), 2.3 and 2.6, shall use reasonable best efforts to cause all
such Registrable Securities to be included in the registration statement with
the securities that the Company at the time proposes to register to permit the
sale or other disposition by the Holders in accordance with the intended method
of distribution thereof of the Registrable Securities to be so registered. No
registration of Registrable Securities effected under this Section 2.2(a) shall
relieve the Company of its obligations to effect Demand Registrations under
Section 2.1.

 

(b)          If, at any time after giving written notice of its intention to
register any equity securities and prior to the effective date of the
registration statement filed in connection with such registration, the Company
shall determine for any reason not to register or to delay registration of such
equity securities, the Company will give written notice of such determination to
the Representative and each Holder and (i) in the case of a determination not to
register, shall be relieved of its obligation to register any Registrable
Securities in connection with such abandoned registration, without prejudice,
however, to the rights of Holders under Section 2.1 and (ii) in the case of a
determination to delay such registration of its equity securities, shall be
permitted to delay the registration of such Registrable Securities for the same
period as the delay in registering such other equity securities.

 

(c)          Any Holder shall have the right to withdraw its request for
inclusion of its Registrable Securities in any registration statement pursuant
to this Section 2.2 by giving written notice to the Company of its request to
withdraw. Such request must be made in writing prior to the earlier of the
execution of the underwriting agreement or the execution of the custody
agreement with respect to such registration. Such withdrawal shall be
irrevocable and, after making such withdrawal, a Holder shall no longer have any
right to include Registrable Securities in the registration as to which such
withdrawal was made.

 

Section 2.3           Priority in Registrations.

 

(a)          If any requested registration made pursuant to Section 2.1 involves
an underwritten offering and the lead managing underwriter of such offering (the
“Manager”) shall advise the Company that, in its view, the number of securities
requested to be included in such registration by the Holders of Registrable
Securities or any other persons, including those shares of Common Stock
requested by the Company to be included in such registration, exceeds the
largest number (the “Section 2.3(a) Sale Number”) that can be sold in an orderly
manner in such offering within a price range acceptable to the Representative,
the Company shall use reasonable best efforts to include in such registration:

 

(i)          first, all Registrable Securities requested to be included in such
registration by the Holders thereof; provided, however, that, if the number of
such Registrable Securities exceeds the Section 2.3(a) Sale Number, the number
of such Registrable Securities (not to exceed the Section 2.3(a) Sale Number) to
be included in such registration shall be allocated on a pro rata basis among
all Holders requesting that Registrable Securities be included in such
registration, based on the number of Registrable Securities then owned by each
such Holder requesting inclusion in relation to the number of Registrable
Securities owned by all Holders requesting inclusion;

 

6

 

 

(ii)         second, to the extent that the number of securities to be included
pursuant to clause (i) of this Section 2.3(a) is less than the Section 2.3(a)
Sale Number, the remaining shares to be included in such registration shall be
allocated on a pro rata basis among all Holders requesting that securities be
included in such registration pursuant to the exercise of Additional Piggyback
Rights (“Piggyback Shares”), based on the aggregate number of Piggyback Shares
then owned by each Holder requesting inclusion in relation to the aggregate
number of Piggyback Shares owned by all Holders requesting inclusion, up to the
Section 2.3(a) Sale Number; and

 

(iii)        third, to the extent that the number of securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(a) is less than the
Section 2.3(a) Sale Number, any securities that the Company proposes to
register, up to the Section 2.3(a) Sale Number.

 

If, as a result of the proration provisions of this Section 2.3(a), any Holder
shall not be entitled to include all Registrable Securities in a registration
that such Holder has requested be included, such Holder may elect to withdraw
its request to include Registrable Securities in such registration or may reduce
the number requested to be included; provided, however, that (A) such request
must be made in writing prior to the earlier of the execution of the
underwriting agreement or the execution of the custody agreement with respect to
such registration and (B) such withdrawal shall be irrevocable and, after making
such withdrawal, such Holder shall no longer have any right to include
Registrable Securities in the registration as to which such withdrawal was made.

 

(b)          If any registration pursuant to Section 2.2 involves an
underwritten offering that was proposed by the Company and the Manager shall
advise the Company that, in its view, the number of securities requested to be
included in such registration exceeds the number (the “Section 2.3(b) Sale
Number”) that can be sold in an orderly manner in such registration within a
price range acceptable to the Company, the Company shall include in such
registration:

 

(i)          first, all Common Stock that the Company proposes to register for
its own account; and

 

(ii)         second, to the extent that the number of securities to be included
pursuant to clause (i) of this Section 2.3(b) is less than the Section 2.3(b)
Sale Number, the remaining shares to be included in such registration shall be
allocated on a pro rata basis among all Holders requesting that Registrable
Securities or Piggyback Shares be included in such registration pursuant to the
exercise of piggyback rights pursuant to Section 2.2 of this Agreement or
Additional Piggyback Rights, based on the aggregate number of Registrable
Securities and Piggyback Shares then owned by each Holder requesting inclusion
in relation to the aggregate number of Registrable Securities and Piggyback
Shares owned by all Holders requesting inclusion, up to the Section 2.3(b) Sale
Number.

 

7

 

 

(c)          If any registration pursuant to Section 2.2 involves an
underwritten offering that was proposed by holders of securities of the Company
that have the right to require such registration pursuant to an agreement
entered into by the Company (“Additional Demand Rights”) and the Manager shall
advise the Company that, in its view, the number of securities requested to be
included in such registration exceeds the number (the “Section 2.3(c) Sale
Number”) that can be sold in an orderly manner in such registration within a
price range acceptable to the Company, the Company shall include in such
registration:

 

(i)          first, all securities requested to be included in such registration
by the holders of Additional Demand Rights (“Additional Registrable
Securities”); provided, however, that, if the number of such Additional
Registrable Securities exceeds the Section 2.3(c) Sale Number, the number of
such Additional Registrable Securities (not to exceed the Section 2.3(c) Sale
Number) to be included in such registration shall be allocated on a pro rata
basis among all holders of Additional Registrable Securities requesting that
Additional Registrable Securities be included in such registration, based on the
number of Additional Registrable Securities then owned by each such holder
requesting inclusion in relation to the number of Additional Registrable
Securities owned by all of such holders requesting inclusion;

 

(ii)         second, to the extent that the number of securities to be included
pursuant to clause (i) of this Section 2.3(c) is less than the Section 2.3(c)
Sale Number, any Common Stock that the Company proposes to register for its own
account, up to the Section 2.3(c) Sale Number; and

 

(iii)        third, to the extent that the number of securities to be included
pursuant to clauses (i) and (ii) of this Section 2.3(c) is less than the
Section 2.3(c) Sale Number, the remaining shares to be included in such
registration shall be allocated on a pro rata basis among all Holders requesting
that Registrable Securities or Piggyback Shares be included in such registration
pursuant to the exercise of piggyback rights pursuant to Section 2.2 or
Additional Piggyback Rights, based on the aggregate number of Registrable
Securities and Piggyback Shares then owned by each Holder requesting inclusion
in relation to the aggregate number of Registrable Securities and Piggyback
Shares owned by all Holders requesting inclusion, up to the Section 2.3(c) Sale
Number.

 

Section 2.4           Registration Procedures. Whenever the Company is required
by the provisions of this Agreement to use reasonable best efforts to effect or
cause the registration of any Registrable Securities under the Securities Act as
provided in this Agreement, the Company as expeditiously as possible, at the
Company’s reasonable expense:

 

(a)          shall prepare and file with the SEC the requisite registration
statement, which shall comply as to form in all material respects with the
requirements of the applicable form and shall include all financial statements
required by the SEC to be filed therewith, and use reasonable best efforts to
cause such registration statement to become and remain effective (provided,
however, that before filing a registration statement or prospectus or any
amendments or supplements thereto, or comparable statements under securities or
blue sky laws of any jurisdiction, or any Issuer Free Writing Prospectus related
thereto, the Company will furnish to counsel for the Representative and the lead
managing underwriter, if any, copies of all such documents proposed to be filed
(including all exhibits thereto), which documents will be subject to the
reasonable review and reasonable comment of such counsel, and the Company shall
not file any registration statement or amendment thereto, any prospectus or
supplement thereto or any Issuer Free Writing Prospectus related thereto to
which the holders of a majority of the Registrable Securities covered by such
registration, the Representative or the underwriters, if any, shall reasonably
object);

 

8

 

 

(b)          shall prepare and file with the SEC such amendments and supplements
to such registration statement and the prospectus used in connection therewith
as may be necessary to keep such registration statement effective for such
period as any seller of Registrable Securities pursuant to such registration
statement shall request and to comply with the provisions of the Securities Act
with respect to the sale or other disposition of all Registrable Securities
covered by such registration statement in accordance with the intended methods
of disposition by the seller or sellers thereof set forth in such registration
statement;

 

(c)          shall furnish, without charge, to each seller of such Registrable
Securities and each underwriter, if any, of the securities covered by such
registration statement such number of copies of such registration statement,
each amendment thereto, the prospectus included in such registration statement,
each preliminary prospectus and each Issuer Free Writing Prospectus utilized in
connection therewith, all in conformity with the requirements of the Securities
Act, and such other documents as such seller and underwriter reasonably may
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such seller, and shall consent to the use in
accordance with all applicable law of each such registration statement, each
amendment thereto, each such prospectus, preliminary prospectus or Issuer Free
Writing Prospectus by each such seller of Registrable Securities and the
underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such registration statement or prospectus;

 

(d)          shall use reasonable best efforts to register or qualify the
Registrable Securities covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions as any sellers of
Registrable Securities or any managing underwriter, if any, reasonably shall
request, and do any and all other acts and things that may be reasonably
necessary or advisable to enable such sellers or underwriter, if any, to
consummate the disposition of the Registrable Securities in such jurisdictions,
except that in no event shall the Company be required to qualify to do business
as a foreign corporation in any jurisdiction where, but for the requirements of
this Section 2.4(d), it would not be required to be so qualified, to subject
itself to taxation in any such jurisdiction or to consent to general service of
process in any such jurisdiction;

 

(e)          shall promptly notify each Holder selling Registrable Securities
covered by such registration statement and each managing underwriter, if any:

 

(i)          when the registration statement, any pre-effective amendment, the
prospectus or any prospectus supplement related thereto, any post-effective
amendment to the registration statement or any Issuer Free Writing Prospectus
has been filed and, with respect to the registration statement or any
post-effective amendment, when the same has become effective;

 

9

 

 

(ii)         of any request by the SEC or state securities authority for
amendments or supplements to the registration statement or the prospectus
related thereto or for additional information;

 

(iii)        of the issuance by the SEC of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
for that purpose;

 

(iv)        of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or blue sky laws of any
jurisdiction or the initiation of any proceeding for such purpose;

 

(v)         of the existence of any fact of which the Company becomes aware
which results in the registration statement, the prospectus related thereto, any
document incorporated therein by reference, any Issuer Free Writing Prospectus
or the information conveyed to any purchaser at the time of sale to such
purchaser containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make any statement
therein not misleading; and

 

(vi)        if at any time the representations and warranties contemplated by
any underwriting agreement, securities sale agreement, or other similar
agreement, relating to the offering shall cease to be true and correct in all
material respects; and, if the notification relates to an event described in
clause (v), the Company, subject to the provisions of Section 2.1(c), promptly
shall prepare and file with the SEC, and furnish to each seller and each
underwriter, if any, a reasonable number of copies of, a prospectus supplemented
or amended so that, as thereafter delivered to the purchasers of such
Registrable Securities, such prospectus shall not include an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein in the light of the circumstances
under which they were made not misleading;

 

(f)          shall comply with all applicable rules and regulations of the SEC,
and make generally available to its security holders, as soon as reasonably
practicable after the effective date of the registration statement (and in any
event within 90 days after the end of such 12 month period described hereafter),
an earnings statement, which need not be audited, covering the period of at
least 12 consecutive months beginning with the first day of the Company’s first
calendar quarter after the effective date of the registration statement, which
earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder;

 

(g)          shall use reasonable best efforts to cause all Registrable
Securities covered by such registration statement to be authorized to be listed
on a national securities exchange if shares of the particular class of
Registrable Securities are at that time, or will be immediately following the
offering, listed on such exchange;

 

(h)          shall provide and cause to be maintained a transfer agent and
registrar for all such Registrable Securities covered by such registration
statement not later than the effective date of such registration statement;

 

10

 

 

(i)          shall enter into such customary agreements (including, if
applicable, an underwriting agreement), deliver such certificates and take such
other actions as the Representative shall reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities (it being
understood that the Holders of the Registrable Securities that are to be
distributed by any underwriters shall be parties to any such underwriting
agreement and may, at their option, require that the Company make to and for the
benefit of such Holders the representations, warranties and covenants of the
Company which are being made to and for the benefit of such underwriters);

 

(j)          shall use reasonable best efforts to obtain an opinion from the
Company’s counsel and a “cold comfort” letter from the Company’s independent
public accountants in customary form and covering such matters as are
customarily covered by such opinions and “cold comfort” letters delivered to
underwriters in underwritten public offerings, which opinion and letter shall be
reasonably satisfactory to the underwriter, if any;

 

(k)          shall use reasonable best efforts to prevent the issuance of or
obtain the withdrawal of any order suspending the effectiveness of the
registration statement;

 

(l)           shall provide a CUSIP number for all Registrable Securities, not
later than the effective date of the registration statement and use reasonable
best efforts to cause all Registrable Securities covered by the applicable
registration statement (other than the Warrants) to be listed on The NASDAQ
Stock Market;

 

(m)         shall make reasonably available its employees and personnel for
participation in “road shows” and other marketing efforts and otherwise provide
reasonable assistance to the underwriters (including participating in and making
all relevant financial and other records and pertinent corporate documents and
information of the Company available for the due diligence review of the
Representative and underwriters, if any, and their legal counsel and
accountants), taking into account the needs of the Company’s businesses and the
requirements of the marketing process so as not to unreasonably interfere with
the conduct of the Company’s business, in the marketing of Registrable
Securities in any underwritten offering;

 

(n)          shall promptly prior to the filing of any document that is to be
incorporated by reference into the registration statement or the prospectus, and
prior to the filing of any Issuer Free Writing Prospectus, provide copies of
such document to counsel for the selling holders of Registrable Securities and
to each managing underwriter, if any, and make the Company’s representatives
reasonably available for discussion of such document and make such changes in
such document concerning the selling holders prior to the filing thereof as
counsel for such selling holders or underwriters may reasonably request;

 

(o)          shall cooperate with the sellers of Registrable Securities and the
managing underwriter, if any, to facilitate the timely preparation and delivery
of certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the sellers of Registrable Securities at least three Business
Days prior to any sale of Registrable Securities and instruct any transfer agent
and registrar of Registrable Securities to release any stop transfer orders in
respect thereof;

 

11

 

 

(p)          shall take all such other commercially reasonable actions as are
necessary or advisable in order to expedite or facilitate the disposition of
such Registrable Securities;

 

(q)          shall not take any direct or indirect action prohibited by
Regulation M under the Exchange Act; provided, however, that to the extent that
any prohibition is applicable to the Company, the Company will take such action
as is necessary to make any such prohibition inapplicable;

 

(r)          shall cooperate with each seller of Registrable Securities and each
underwriter or agent participating in the disposition of such Registrable
Securities and their respective counsel in connection with any filings required
to be made with FINRA; and

 

(s)          shall take all reasonable action to ensure that any Issuer Free
Writing Prospectus utilized in connection with any registration covered by
Section 2.1 or 2.2 complies in all material respects with the Securities Act, is
filed in accordance with the Securities Act to the extent required thereby, is
retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, will not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.

 

To the extent the Company is a well-known seasoned issuer as defined in Rule 405
under the Securities Act (a “WKSI”) at the time any Demand Registration Request
is submitted to the Company, and such Demand Registration Request requests that
the Company file an automatic shelf registration statement as defined in
Rule 405 under the Securities Act (an “automatic shelf registration statement”)
on Form S-3, the Company shall file an automatic shelf registration statement
that covers those Registrable Securities that are requested to be registered.
The Company shall use reasonable best efforts to remain a WKSI and not become an
ineligible issuer (as defined in Rule 405 under the Securities Act) during the
period during which such automatic shelf registration statement is required to
remain effective. If the Company does not pay the filing fee covering the
Registrable Securities at the time the automatic shelf registration statement is
filed, the Company shall pay such fee at such time or times as the Registrable
Securities are to be sold. If the automatic shelf registration statement has
been outstanding for at least three years, at the end of the third year the
Company shall refile a new automatic shelf registration statement covering the
Registrable Securities. If at any time when the Company is required to
re-evaluate its WKSI status, the Company determines that it is not a WKSI, the
Company shall use reasonable best efforts to refile the shelf registration
statement on Form S-3 and, if such form is not available, Form S-1 and keep such
registration statement effective during the period during which such
registration statement is required to be kept effective.

 

If the Company files any shelf registration statement for the benefit of the
holders of any of its securities other than the Holders, the Company shall
include in such registration statement such disclosures as may be required by
Rule 430B under the Securities Act, referring to the unnamed selling security
holders in a generic manner by identifying the initial offering of the
securities to the Holders, in order to ensure that the Holders may be added to
such shelf registration statement at a later time through the filing of a
prospectus supplement rather than a post-effective amendment.

 

12

 

 

The Company may require as a condition precedent to the Company’s obligations
under this Section 2.4 that each seller of Registrable Securities as to which
any registration is being effected furnish the Company such information in
writing regarding such seller and the distribution of such Registrable
Securities as the Company from time to time reasonably may request; provided,
that such information is necessary for the Company to consummate such
registration and shall be used only in connection with such registration.

 

Each seller of Registrable Securities agrees that upon receipt of any notice
from the Company under Section 2.4(e)(v), such seller will discontinue such
seller’s disposition of Registrable Securities pursuant to the registration
statement covering such Registrable Securities until such seller’s receipt of
the copies of the supplemented or amended prospectus. In the event the Company
shall give any such notice, the applicable period set forth in Section 2.4(b)
shall be extended by the number of days during such period from and including
the date of the giving of such notice to and including the date when each seller
of any Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus. No such
discontinuation may be in effect in any twelve-month period for a total number
of days greater than ninety.

 

If any such registration statement or comparable statement under “blue sky” laws
refers to any Holder by name or otherwise as the Holder of any securities of the
Company, such Holder shall have the right to require (i) the insertion therein
of language, in form and substance reasonably satisfactory to such Holder and
the Company, to the effect that the holding by such Holder of such securities is
not to be construed as a recommendation by such Holder of the investment quality
of the Company’s securities covered thereby and that such holding does not imply
that such Holder will assist in meeting any future financial requirements of the
Company or (ii) in the event that such reference to such Holder by name or
otherwise is not in the judgment of the Company, as advised by counsel, required
by the Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such Holder.

 

Section 2.5           Registration Expenses.

 

(a)          The Company shall pay (i) all reasonable Registration Expenses with
respect to any Demand Registration whether or not it becomes effective or
remains effective for the period contemplated by Section 2.4(b) and (ii) all
Registration Expenses with respect to any registration effected under
Section 2.2.

 

(b)          Notwithstanding the foregoing, (i) the provisions of this
Section 2.5 shall be deemed amended to the extent necessary to cause these
expense provisions to comply with “blue sky” laws of each state in which the
offering is made, (ii) in connection with any registration hereunder, each
Holder of Registrable Securities being registered shall pay all underwriting
discounts and commissions and any transfer taxes, if any, attributable to the
sale of such Registrable Securities, pro rata with respect to payments of
discounts and commissions in accordance with the number of shares sold in the
offering by such Holder and (iii) the Company shall, in the case of all
registrations under this Article II, be responsible for all its internal
expenses.

 

13

 

 

Section 2.6           Underwritten Offerings.

 

(a)          If requested by the underwriters for any underwritten offering by
the Holders pursuant to a registration requested under Section 2.1, the Company
shall enter into a customary underwriting agreement with the underwriters. Such
underwriting agreement shall be satisfactory in form and substance to the
Representative and shall contain such representations and warranties by, and
such other agreements on the part of, the Company and such other terms as are
generally prevailing in agreements of that type. Any Holder participating in the
offering shall be a party to such underwriting agreement and, at its option, may
require that any or all of the representations and warranties by, and the other
agreements on the part of, the Company to and for the benefit of such
underwriters also shall be made to and for the benefit of such Holder and that
any or all of the conditions precedent to the obligations of such underwriters
under such underwriting agreement be conditions precedent to the obligations of
such Holder; provided, however, that the Company shall not be required to make
any representations or warranties with respect to written information
specifically provided by a selling Holder for inclusion in the registration
statement. No Holder shall be required to make any representations or warranties
to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such Holder, its ownership
of and title to the Registrable Securities and its intended method of
distribution; and any liability of such Holder to any underwriter or other
Person under such underwriting agreement shall be limited to liability arising
from breach of its representations and warranties and shall be limited to an
amount equal to the proceeds (net of expenses and underwriting discounts and
commissions) that it derives from such registration.

 

(b)          In the case of a registration pursuant to Section 2.2, if the
Company shall have determined to enter into an underwriting agreement in
connection therewith, any Registrable Securities to be included in such
registration shall be subject to such underwriting agreement. Any Holder
participating in such registration may, at its option, require that any or all
of the representations and warranties by, and the other agreements on the part
of, the Company to and for the benefit of such underwriters shall also be made
to and for the benefit of such Holder and that any or all of the conditions
precedent to the obligations of such underwriters under such underwriting
agreement be conditions precedent to the obligations of such Holder. No Holder
shall be required to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Holder, its ownership of and title to the Registrable
Securities and its intended method of distribution; and any liability of such
Holder to any underwriter or other Person under such underwriting agreement
shall be limited to liability arising from breach of its representations and
warranties and shall be limited to an amount equal to the proceeds (net of
expenses and underwriting discounts and commissions) that it derives from such
registration.

 

(c)          In the case of any registration under Section 2.1 pursuant to an
underwritten offering, or, in the case of a registration under Section 2.2, if
the Company has determined to enter into an underwriting agreement in connection
therewith, all securities to be included in such registration shall be subject
to an underwriting agreement and no Person may participate in such registration
unless such Person agrees to sell such Person’s securities on the basis provided
therein and, subject to the provisions of this Section 2.6, completes and
executes all reasonable questionnaires, and other documents, including custody
agreements and powers of attorney, that must be executed in connection
therewith, and provides such other information to the Company or the underwriter
as may be necessary to register such Person’s securities.

 

14

 

 

Section 2.7           No Required Sale. Nothing in this Agreement shall be
deemed to create an independent obligation on the part of any Holder to sell any
Registrable Securities pursuant to any effective registration statement.

 

Section 2.8           Indemnification.

 

(a)          In the event of any registration of any securities of the Company
under the Securities Act pursuant to this Article II, the Company will, and
hereby agrees to, indemnify and hold harmless, to the fullest extent permitted
by law, each Holder of Registrable Securities, its directors, officers,
fiduciaries, employees, agents, affiliates, consultants, representatives,
general and limited partners, stockholders, successors, assigns (and the
directors, officers, employees and stockholders thereof), and each other Person,
if any, who controls such Holder within the meaning of the Securities Act, from
and against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) and expenses
(including reasonable fees of counsel and, with respect to any settlement, any
amounts paid in such settlement effected with the Company’s consent, which
consent shall not be unreasonably denied, withheld, conditioned or delayed;
provided, that no such consent shall be required (and the indemnifying party
shall be liable) for any settlement effected or directed by the Company) to
which each such indemnified party may become subject under the Securities Act or
otherwise (collectively, “Losses”), insofar as such Losses arise out of or are
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement under which such securities were
registered under the Securities Act or the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading or (ii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary, final or summary
prospectus or any amendment or supplement thereto, in each case, together with
the documents incorporated by reference therein, or any Issuer Free Writing
Prospectus utilized in connection therewith, or the omission or alleged omission
to state therein a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, and the Company will reimburse any such indemnified party for any
legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such Loss as such expenses are
incurred; provided, however, that the Company shall not be liable to any such
indemnified party in any such case to the extent such Loss arises out of or is
based upon any untrue statement or alleged untrue statement of a material fact
or omission or alleged omission of a material fact made in such registration
statement or amendment thereof or supplement thereto or in any such prospectus
or any preliminary, final or summary prospectus or Issuer Free Writing
Prospectus in reliance upon and in conformity with written information prepared
and furnished to the Company by or on behalf of such indemnified party expressly
for use therein. Such indemnity and reimbursement of expenses shall remain in
full force and effect regardless of any investigation made by or on behalf of
such indemnified party and shall survive the transfer of such securities by such
Holder.

 

15

 

 

(b)          Each Holder of Registrable Securities that are included in the
securities as to which any registration under Section 2.1 or 2.2 is being
effected shall, severally and not jointly, indemnify and hold harmless (in the
same manner and to the same extent as set forth in paragraph (a) of this
Section 2.8) to the extent permitted by law the Company, its officers and
directors, each Person controlling the Company within the meaning of the
Securities Act and all other prospective sellers and their respective directors,
officers, fiduciaries, employees, agents, affiliates, consultants,
representatives, general and limited partners, stockholders, successors, assigns
and respective controlling Persons from and against any Loss with respect to any
untrue statement or alleged untrue statement of any material fact in, or
omission or alleged omission of any material fact from, such registration
statement, any preliminary, final or summary prospectus contained therein, or
any amendment or supplement thereto, or any Issuer Free Writing Prospectus
utilized in connection therewith, but only to the extent that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information prepared and
furnished to the Company or its representatives by or on behalf of such Holder
specifically and expressly for use therein, and reimburse such indemnified party
for any legal or other expenses reasonably incurred in connection with
investigating, defending any such Loss as such expenses are incurred; provided,
however, that the aggregate amount that any such Holder shall be required to pay
pursuant to this Section 2.8(b) and Sections 2.8(c), (e) and (f) shall in no
case be greater than the amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities pursuant to the registration statement
giving rise to such claim. Such indemnity and reimbursement of expenses shall
remain in full force and effect regardless of any investigation made by or on
behalf of such indemnified party and shall survive the transfer of such
securities by such Holder.

 

(c)          Any Person entitled to indemnification under this Agreement
promptly shall notify the indemnifying party in writing of the commencement of
any action or proceeding with respect to which a claim for indemnification may
be made pursuant to this Section 2.8, but the failure of any such Person to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.8, except to the extent the
indemnifying party is actually and materially prejudiced thereby and shall not
relieve the indemnifying party from any liability that it may have to any such
Person otherwise than under this Article II. In case any action or proceeding is
brought against an indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and, unless in the reasonable opinion of outside counsel to
the indemnified party a conflict of interest between such indemnified and
indemnifying parties may exist in respect of such claim, to assume the defense
thereof jointly with any other indemnifying party similarly notified, to the
extent that it chooses, with counsel reasonably satisfactory to such indemnified
party, and after notice from the indemnifying party to such indemnified party of
its election so to assume the defense thereof, the indemnifying party shall not
be liable to such indemnified party for any legal or other expenses subsequently
incurred by such indemnified party in connection with the defense thereof other
than reasonable costs of investigation; provided, however, that (i) if the
indemnifying party fails to take reasonable steps necessary to defend diligently
the action or proceeding within 20 days after receiving notice from such
indemnified party, (ii) if such indemnified party who is a defendant in any
action or proceeding that is also brought against the indemnifying party
reasonably shall have concluded that there may be one or more legal defenses
available to such indemnified party that are not available to the indemnifying
party or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction, except to the extent
any indemnified party or parties reasonably shall have concluded that there may
be legal defenses available to such party or parties that are not available to
the other indemnified parties or to the extent representation of all indemnified
parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct) and the indemnifying party shall be liable
for any expenses therefor. Without the written consent of the indemnified party,
which consent shall not be unreasonably withheld, no indemnifying party shall
effect the settlement or compromise of, or consent to the entry of any judgment
with respect to, any pending or threatened action or claim in respect of which
indemnification or contribution may be sought hereunder, whether or not the
indemnified party is an actual or potential party to such action or claim,
unless such settlement, compromise or judgment (A) includes an unconditional
release of the indemnified party from all liability arising out of such action
or claim and (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party.

 

16

 

 

(d)          If for any reason the foregoing indemnity is held by a court of
competent jurisdiction to be unavailable with respect to any Loss hereunder,
then each indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of any Loss in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and the indemnified party, on
the other hand, with respect to the statement or omissions that resulted in such
Loss as well as any other equitable considerations. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the indemnifying party or the
indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such untrue statement or
omission. If, however, the allocation provided in the second preceding sentence
is not permitted by applicable law, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative faults but also
the relative benefits of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations. The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
Section 2.8(d) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the preceding sentences of this Section 2.8(d). The amount paid
or payable in respect of any Loss shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Loss. No Person guilty of fraudulent
misrepresentation within the meaning of Section 11(f) of the Securities Act
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Notwithstanding anything in this Section 2.8(d) to
the contrary, no indemnifying party other than the Company shall be required
pursuant to this section 2.8(d) to contribute any amount in excess of the net
proceeds received by such indemnifying party from the sale of Registrable
Securities in the offering to which the Losses of the indemnified parties
relate, less the amount of any indemnification payment made by such indemnifying
party pursuant to Sections 2.8(b) and (c). No Person guilty of or liable for
fraudulent misrepresentation shall be entitled to contribution from any other
Person.

 

17

 

 

(e)          The indemnity and contribution agreements contained herein shall be
in addition to any other rights to indemnification or contribution which any
indemnified party may have pursuant to law or contract and shall remain
operative and in full force and effect regardless of any investigation made or
omitted by or on behalf of any indemnified party and shall survive the transfer
of the Registrable Securities by any such party.

 

(f)          The indemnification and contribution required by this Section 2.8
shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as and when bills are received or expense, loss,
damage or liability is incurred.

 

ARTICLE III

GENERAL

 

Section 3.1           Adjustments Affecting Registrable Securities. The Company
shall not effect or permit to occur any combination or subdivision of shares of
Common Stock that would adversely affect the ability of any Holder of any
Registrable Securities to include such Registrable Securities in any
registration contemplated by this Agreement or the marketability of such
Registrable Securities in any such registration. The Company will take all
reasonable steps necessary to effect a subdivision of shares if in the
reasonable judgment of (a) the Representative or (b) the managing underwriter
for the offering in respect of such Demand Registration Request, such
subdivision would enhance the marketability of the Registrable Securities.

 

Section 3.2           Rule 144. The Company covenants that (a) upon such time as
it becomes, and so long as it remains, subject to the reporting provisions of
the Exchange Act, it will timely file the reports required to be filed by it
under the Securities Act or the Exchange Act or, if it is not required to file
such reports, upon the request of any Holder it shall make publicly available
other information so long as necessary to permit sales of such Registrable
Securities in compliance with Rule 144 under the Securities Act and (b) it will
take such further action as any Holder of Registrable Securities reasonably may
request, all to the extent required from time to time to enable such Holder to
sell Registrable Securities without registration under the Securities Act within
the limitation of the exemptions provided by (i) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder of
Registrable Securities, the Company will deliver to such Holder a written
statement as to whether it has complied with such requirements.

 

Section 3.3           Nominees for Beneficial Owners. If Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its option, be treated as the Holder of such Registrable
Securities for purposes of any request or other action by any Holder or Holders
of Registrable Securities pursuant to this Agreement or any determination of any
number or percentage of shares constituting Registrable Securities held by any
Holder or Holders of Registrable Securities contemplated by this Agreement;
provided, that the Company shall have received assurances reasonably
satisfactory to it of such beneficial ownership.

 

Section 3.4           No Inconsistent Agreements. The Company shall not
hereafter enter into or permit to continue in effect any agreement with respect
to its securities that conflicts with or violates the rights granted to the
holders of Registrable Securities in this Agreement.

 

18

 

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1           Amendment and Waiver.

 

(a)          Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by the Company and the Representative or, in the case of a waiver, by
the party or parties against whom the waiver is to be effective, in an
instrument specifically designated as an amendment or waiver hereto.

 

(b)          No failure or delay of any party in exercising any right or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the parties hereunder are cumulative and are not
exclusive of any rights or remedies which they would otherwise have hereunder.

 

Section 4.2           Notices. All notices and other communications hereunder
shall be in writing and shall be deemed duly given (a) on the date of delivery
if delivered personally, or if by facsimile or e-mail, upon written confirmation
of receipt by facsimile, e-mail or otherwise, (b) on the first Business Day
following the date of dispatch if delivered utilizing a next-day service by a
recognized next-day courier or (c) on the earlier of confirmed receipt or the
fifth Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

(a)          if to the Representative, to:

 

The Carlyle Group

520 Madison Avenue, 39th Floor

New York, NY 10022

Phone: (212) 813-4702

Facsimile: (212) 813-4702

Email: David.Stonehill@carlyle.com

Attention: David A. Stonehill

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

555 Eleventh Street, NW, Suite 1000

Washington, D.C. 20004

Phone: (202) 637-2200

Facsimile: (202) 637-2201

Email: paul.sheridan@lw.com

Attention: Paul F. Sheridan, Jr.

 

19

 

 

(b)          if to the Company, to:

 

Sequential Brands Group, Inc.

1065 Avenue of the Americas, 30th Floor

New York, NY 10018

Phone: (646) 564-2577

Facsimile: (212) 354-8113

Email: yshmidman@sbg-ny.com

Attention: Yehuda Shmidman

 

with a copy (which shall not constitute notice) to:

 

Tengram Capital Management, L.P.

15 Riverside Avenue

Westport, Connecticut 06880

Facsimile: (203) 629-4901

Email: atarshis@tengramcapital.com

Attention: Andrew Tarshis

 

or such other address as the Company or the Representative shall have specified
to the other party in writing in accordance with this Section 4.2. Any notice or
other document required or permitted to be given or delivered to a Holder shall
be delivered to the last address shown on the books of the Company or at any
more recent address of which the Holder shall have notified the Company in
writing.

 

Section 4.3           Interpretation. When a reference is made in this Agreement
to a Section, Article, Exhibit or Schedule such reference shall be to a Section,
Article, Exhibit or Schedule of this Agreement unless otherwise indicated. The
headings contained in this Agreement or in any Exhibit or Schedule are for
convenience of reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. All words used in this Agreement
will be construed to be of such gender or number as the circumstances require.
Any capitalized terms used in any Exhibit or Schedule but not otherwise defined
therein shall have the meaning as defined in this Agreement. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth herein. The word “including” and
words of similar import when used in this Agreement will mean “including,
without limitation,” unless otherwise specified. The words “hereof,” “herein”
and “hereunder” and words of similar import when used in this Agreement shall
refer to the Agreement as a whole and not to any particular provision in this
Agreement. The term “or” is not exclusive. The word “will” shall be construed to
have the same meaning and effect as the word “shall.” References to days mean
calendar days unless otherwise specified.

 

Section 4.4           Entire Agreement. This Agreement, the Warrants and the
Merger Agreement constitute the entire agreement, and supersede all prior
written agreements, arrangements, communications and understandings and all
prior and contemporaneous oral agreements, arrangements, communications and
understandings between the parties with respect to the subject matter hereof and
thereof.

 

20

 

 

Section 4.5           No Third-Party Beneficiaries. Except as provided in
Section 2.8, nothing in this Agreement, express or implied, is intended to or
shall confer upon any Person other than the parties and their respective
successors and permitted assigns any legal or equitable right, benefit or remedy
of any nature under or by reason of this Agreement.

 

Section 4.6           Governing Law. This Agreement and all disputes or
controversies arising out of or relating to this Agreement or the transactions
contemplated hereby shall be governed by, and construed in accordance with, the
internal laws of the State of Delaware, without regard to the laws of any other
jurisdiction that might be applied because of the conflicts of laws principles
of the State of Delaware.

 

Section 4.7           Submission to Jurisdiction. Each of the parties
irrevocably agrees that any legal action or proceeding arising out of or
relating to this Agreement brought by any other party or its successors or
assigns shall be brought and determined in the Court of Chancery of the State of
Delaware, provided, that if jurisdiction is not then available in the Court of
Chancery of the State of Delaware, then any such legal action or proceeding may
be brought in any federal court located in the State of Delaware and each of the
parties hereby irrevocably submits to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such action or proceeding arising out of or
relating to this Agreement and the transactions contemplated hereby. Each of the
parties agrees not to commence any action, suit or proceeding relating thereto
except in the courts described above in Delaware, other than actions in any
court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

Section 4.8           Assignment; Successors. This Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns. If any Person shall acquire Registrable
Securities from any Holder in any manner, whether by operation of law or
otherwise, such Person shall promptly notify the Company and such Registrable
Securities acquired from such Holder shall be held subject to all of the terms
of this Agreement, and by taking and holding such Registrable Securities such
Person shall be entitled to receive the benefits of and be conclusively deemed
to have agreed to be bound by and to perform all of the terms and provisions of
this Agreement. Any such successor or assign shall agree in writing to acquire
and hold the Registrable Securities acquired from such Holder subject to all of
the terms hereof. If any Holder shall acquire additional Registrable Securities,
such Registrable Securities shall be subject to all of the terms, and entitled
to all of the benefits, of this Agreement.

 

21

 

 

Section 4.9           Enforcement. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the Court of Chancery of the State of Delaware, provided, that if
jurisdiction is not then available in the Court of Chancery of the State of
Delaware, then any such legal action or proceeding may be brought in any federal
court located in the State of Delaware, this being in addition to any other
remedy to which such party is entitled at law or in equity. Each of the parties
hereby further waives (a) any defense in any action for specific performance
that a remedy at law would be adequate and (b) any requirement under any law to
post security as a prerequisite to obtaining equitable relief.

 

Section 4.10         Severability. Whenever possible, each provision or portion
of any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

Section 4.11         Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

Section 4.12         Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other parties. This Agreement may be executed
by facsimile or .pdf signature and a facsimile or .pdf signature shall
constitute an original for all purposes.

 

Section 4.13         Time of Essence. Time is of the essence with regard to all
dates and time periods set forth or referred to in this Agreement.

 

Section 4.14         No Presumption Against Drafting Party. Each of the parties
hereto acknowledges that it has been represented by counsel in connection with
this Agreement and the transactions contemplated by this Agreement. Accordingly,
any rule of law or any legal decision that would require interpretation of any
claimed ambiguities in this Agreement against the drafting party has no
application and is expressly waived.

 

[The remainder of this page is intentionally left blank.]

 

22

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  

  SEQUENTIAL BRANDS GROUP, INC.       By: /s/ Yehuda Shmidman   Name:

Yehuda Shmidman

  Title:

Chief Executive Officer

      CARLYLE EQUITY OPPORTUNITY GP, L.P.  

By: Carlyle Equity Opportunity GP, L.L.C., its general partner

      By: /s/ David Stonehill   Name:

David Stonehill

  Title:

 

Signature Page to Registration Rights Agreement

 

 

 